Citation Nr: 0603325	
Decision Date: 02/07/06    Archive Date: 02/15/06

DOCKET NO.  96-46 452	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
40 percent for right L5-S1 disc herniation with right lumbar 
radiculopathy.

2.  Entitlement to an initial rating in excess of 30 percent 
for status post meniscal repair of the right knee.

3.  Entitlement to an initial rating in excess of 10 percent 
degenerative joint disease of the right knee.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL
Appellant


ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The veteran had active duty for training from September 4, 
1986, to December 5, 1986.  Service connection has been 
established for injury sustained during inactive duty 
training in July 1989.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a May 1996 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico, 
that granted entitlement to service connection for 
lumbosacral herniated nucleus pulposis and degenerative joint 
disease (40 percent), and for residuals of a right knee 
injury, status post surgical repair (30 percent), both 
effective from July 20, 1995.  

The veteran requested a hearing on his VA Form 9; however, in 
September 1997, he withdrew that request.  

The Board has recharacterized the issues to reflect the 
veteran's dissatisfaction with the initial ratings assigned 
by the RO.  Fenderson v. West, 12 Vet. App. 119, 126-7 
(1999).  In a December 2003 rating decision, the RO assigned 
a separate 10 percent rating for right knee degenerative 
joint disease, effective from March 31, 1999.  Because the 
initial rating was already in appellate status in December 
2003, the Board will consider entitlement to a greater 
initial rating for the right knee, to include degenerative 
joint disease, for the entire appeal period.  See AB v. 
Brown, 6 Vet. App. 35, 38 (1993).  

The Board further notes that in written correspondence 
received in August 2003, the veteran noted that he wished to 
withdraw his appeal of entitlement to a total rating based on 
individual unemployability due to service-connected 
disabilities.  This issue is not before the Board for 
appellate review.  See 38 U.S.C.A. § 7105(b)(2) (West 2002); 
38 C.F.R. §§ 20.202, 20.204(b),(c) (2005).

In written correspondence received from the veteran's 
accredited representative in November 2005, a claim of clear 
and unmistakable error (CUE) was raised regarding a May 1998 
rating decision.  This issue has not been developed for 
appellate review and, accordingly, is referred to the RO for 
appropriate action.


FINDINGS OF FACT

1.  The VA has fulfilled its notice and duty to assist to the 
appellant by obtaining and fully developing all relevant 
evidence necessary for the equitable disposition of the 
issues addressed in this decision.

2.  The service-connected L5-S1 herniated nucleus pulposis is 
manifested by painfully restricted range of lumbar spine 
motion to 30 degrees in flexion, to zero degrees in 
extension, to 25 degrees in left and right bending, and to 15 
degrees in rotation in both directions.  

3.  The service-connected lumbar spine disability has caused 
no more than one week of incapacitation in a recent 12-month 
period.  

4.  The neurologic symptoms attributed to service-connected 
lumbar spine disability include weakness in right ankle 
dorsiflexion, sensory deficits in right S1 dermatomes, 
paravertebral muscle spasm, positive straight leg raising 
test, right sciatic notch pain, and low back pain radiating 
to the right leg.   

5.  Left lower extremity neurologic symptoms are not shown.  

6.  The right knee disability is manifested by severe lateral 
instability, and range of motion to 120 degrees in flexion 
and to 15 degrees in extension.

7.  Right knee degenerative arthritis has been confirmed by 
X-rays; additional functional impairment due to such factors 
as painful motion and weakness, including during flare-ups, 
is shown. 

8.  Right knee degenerative arthritis was present prior to 
March 31, 1999.

9.  Right knee surgical scars are well-healed and nontender. 


CONCLUSIONS OF LAW

1.  For the period prior to September 23, 2002, the criteria 
for a 60 percent schedular rating for pronounced 
intervertebral disc syndrome are met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.321(b), 4.1, 4.3, 4.7, 4.10, 
4.40, 4.45, 4.71a, Diagnostic Code 5293 (2002). 

2.  Beginning on September 23, 2002, the criteria for a 40 
percent schedular rating for lumbar spine limitation of 
motion are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.321(b), 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Code 5292 (2002).

3.  Beginning on September 23, 2002, the criteria for a 40 
percent schedular rating for intervertebral disc syndrome-
related right lower extremity radiculopathy are met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b), 
4.1, 4.3, 4.7, 4.10, 4.123, 4.124, 4.124a, Diagnostic Code 
8520 (2005).

4.  Throughout the appeal period, the criteria for a 
disability rating of 20 percent and no more for right knee 
arthritis and limitation of motion are met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321(b), 4.1, 
4.3, 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71a Diagnostic 
Codes 5003, 5010, 5257, 5258, 5259, 5260, 5261 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA) 

The VCAA redefined VA's duty to assist and enhanced VA's duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  See 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)) 
(2005).

Under the VCAA, VA has a duty to tell a claimant what 
evidence is needed to substantiate a claim, what evidence the 
claimant is responsible for obtaining and what evidence VA 
will undertake to obtain.  38 U.S.C.A. § 5103(a) (West 2002 
& Supp. 2005).  VA has also undertaken to tell claimants to 
submit relevant evidence in their possession.  38 C.F.R. 
§ 3.159(b) (2005).  

VA has made required efforts to notify the veteran of the 
information and evidence needed to substantiate his claims.  
The RO provided a rating decision, a statement of the case, 
and supplemental statements of the case.  VA sent VCAA notice 
letters in July 2001 and in August 2003.  These documents 
provided notice of the law and governing regulations as well 
as the reasons for the determination made regarding his 
claims.  They told him what evidence is needed to 
substantiate the claims.  

The VCAA letters also told the veteran what evidence he was 
responsible for obtaining, and what evidence VA would 
undertake to obtain.  

VA has met its duty to assist in obtaining relevant evidence 
to substantiate the claims.  All VA, private, and Army 
medical records are associated with the claims files.  All 
identified evidence has been accounted for to the extent 
possible.  38 U.S.C.A. § 5103A(b)-(d) (West 2002).

VA provided required VCAA notice subsequent to the initial 
adverse decision contrary to 38 U.S.C.A. § 5013A, which gives 
the veteran the right to a remand for readjudication.  
Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004).  
Subsequently, in Short Bear v. Nicholson, 19 Vet. App. 341, 
(2005), the Court determined that only VA's failure to point 
out what evidence is needed to substantiate the claim would 
be unfairly prejudicial to the veteran.  In this case, 
untimely notice has not been unfairly prejudicial to the 
veteran.  He has been afforded ample opportunity to submit 
necessary evidence.  

Background

Service medical records (SMRs) and service personnel records 
reflect that on July 15, 1989, the veteran slipped on a 
hillside during a weekend unit training assembly (traditional 
guard drill) with the Army National Guard.  X-rays in July 
1989 showed no fracture.  A line of duty determination was 
made for low back and right knee injuries.  An April 1991 SMR 
contains an assessment of patellofemoral degenerative 
arthritis.

The veteran submitted a claim for VA benefits in July 1995.  

According to a January 1996 VA joints compensation 
examination report, the veteran underwent knee surgery in the 
late 1980s and early 1990s for meniscal repair and for 
chondromalacia patella, grade II.  He underwent a private 
computerized tomography (CT) scan in 1994, which showed L5-S1 
herniated nucleus pulposis with posterolateral osteocytes.  
During the examination, he complained of pain on both sides 
of the right knee and locking and swelling while walking.  He 
reported low back pain radiating to the neck and to the 
heels.  Standing for long periods increased the pain.  There 
was no bladder, bowel, or erectile complaint.  

The physician found no knee swelling or deformity.  Surgical 
scars were well healed.  There was crepitus and positive 
patellar grinding test.  Severe medial instability was shown 
in valgus (bent outward) stress but no instability in varus 
(bent inward) stress.  There was no instability in anterior 
or posterior stress (negative Lachman's test for anterior 
cruciate ligament or posterior cruciate ligament tear).  The 
right thigh muscle was severely atrophied, as compared 
against the left, and the right knee extensor muscle 
quadriceps was 4/5 strength.  Right knee range of motion was 
from 5 to 130 degrees.  The diagnoses were residual of right 
knee injury, status post surgery times three; L5-S1 herniated 
nucleus pulposis and degenerative joint disease by CT scan; 
and, right L4-5-S1 radiculopathy. 

A January 1996 VA spine compensation examination report 
reflects that there was severe low back spasm.  Lumbar spine 
range of motion was to 62 degrees of forward flexion, to 16 
degrees of backward extension, to 25 degrees of right and 
left lateral flexion, and to 35 degrees of right and left 
rotation.  All lumbar spine movement caused exquisite pain.  
Straight leg raising and Lasegue tests were positive on the 
left leg at 45 degrees and 90 degrees with diminished 
sensation on the right S1 dermatomes, diminished right 
patellar reflex, right ankle dorsiflexion weakness, and 
weakness of the right extensor hallucis longus, graded as 4/5 
strength.  These signs indicated damage to the right L4 nerve 
root.  The diagnoses were residual of right knee injury, 
status post surgery times three; L5-S1 herniated nucleus 
pulposis; degenerative joint disease; and, right L4-5-S1 
radiculopathy.  

A December 1996 SMR reflects positive straight leg raising 
test at 60 degrees, bilaterally.  Right sciatic notch 
tenderness to pressure and lumbar muscle spasm were shown.

A March 1997 Army medical board examination report contains a 
summary of defects and diagnoses that include right knee 
chondromalacia patella; retropatellar bursitis; and, 
degenerative changes of right knee by physical examination, 
with effusion. 

According to an October 1997 Army medical board examination 
report, the right knee incision was well-healed.  Right knee 
range of motion was from 5 to 135 degrees.  Straight leg 
raising test was positive at 30 degrees and was also positive 
in the sitting position.  The report notes that multiple X-
rays had not shown right knee degenerative joint disease.  

In February 1998, the veteran submitted a December 1997 
private magnetic resonance imaging (MRI) report showing large 
central right disc herniation at L5-S1 with thecal sac 
compression and mild canal stenosis.  

In August 1998, the veteran testified before an RO hearing 
officer that he continued to experience low back and right 
knee pain.  He testified that the pain precluded returning to 
work as a police officer.  He testified that he walked with 
cane or crutches.  

In March 1999, the veteran requested a separate rating for 
right knee arthritis.

The veteran underwent a VA orthopedic compensation and 
pension examination in September 2000.  During the 
examination, the veteran complained of right knee pain, 
cracking sounds, occasional giving away, constant aching, 
instability, and sharp pain on the medial side of the knee.  
Prolonged walking caused flare-ups of moderate to severe pain 
lasting for hours.  Squatting and stair climbing were 
difficult.  Motrin(r) and rest eased the pain.  The veteran 
wore a knee brace.  There had not been any episode of 
dislocation or subluxation.  No constitutional symptom of 
arthritis was shown.  Right knee range of motion was to 130 
degrees of flexion and to zero degrees of extension.  Pain 
began at 130 degrees.  Quadriceps and hamstrings had 4/5 
strength.  

The VA physician found tenderness to palpation behind the 
patella and at the medial and lateral joint lines.  Patellar 
grinding and crepitus was noted.  McMurray's test was 
positive (a positive McMurray's sign/test is a cartilage 
click during knee manipulation and indicates meniscal injury, 
Dorland's Illustrated Medical Dictionary 1525, 1679 (28th ed. 
1994)).  The physician found no abnormal gait and no abnormal 
valgus (bent outward)/varus (bent inward) stress test.  The 
diagnoses were history of meniscal repair; history of 
realignment of the patella; patellofemoral pain syndrome; 
and, degenerative joint disease, right knee.

In an August 2003 memorandum, the veteran's representative 
noted that the claims file had not been reviewed in 
connection with the recent VA examination.  

In September 2003, the veteran underwent two VA compensation 
examinations.  According to a joints examination report, the 
examiner reviewed the claims file.  The veteran reported 
continued right knee and low back pain.  He also reported 
right knee locking, swelling, weakness, stiffness, 
instability, and lack of endurance.  He took tramadol, 50 
milligrams daily, for pain.  He reported that activity 
triggered flare-ups two to three times per month.  During 
flare-ups, he sometimes used a cane.  He currently worked at 
a desk job and had difficulty on stairs.

In September 2003, the VA physician found active right knee 
range of motion from 30 to 90 degrees.  Passive range of 
motion was from zero to 150 degrees with pain beginning at 90 
degrees of flexion and at 30 degrees less than full 
extension.  The veteran complained that repetitive motion 
increased the pain.  The physician found objective evidence 
of right knee tenderness to palpation, guarding, and 
effusion.  Gait was normal.  The diagnosis was residual of 
the right knee condition with functional range of motion in 
spite of subjective moderate to severe pain.

A September 2003 VA spine compensation and pension 
examination report reflects that the examiner reviewed the 
claims file.  The veteran reported constant, sometimes 
intense, low back pain radiating to the right leg.  He also 
had burning pain in the upper back.  He took Neurontin(r), 300 
mg twice daily, and tramadol, 50 milligrams daily.  Intense 
back pain caused erectile dysfunction.  He reported right 
lower extremity paresthesia.  He could walk only 10 to 15 
minutes.  He could perform activities of daily living but 
need help with shoes and socks during flare-ups.  

The veteran reported that the right toes were too weak and 
painful to walk on and the heels were too painful to walk on.  
He also reported no more than one-week of incapacitating 
episodes in the recent 12 months.  

The lumbar spine flexed to 30 degrees and extended to zero 
degrees.  Side bending was to 30 degrees, and rotation was to 
15 degrees, limited by pain.  The examiner noted that left 
lower extremity was normal, but right lower extremity had 
only 2/5 strength at the iliac, 3/5 strength at the 
quadriceps, and 4/5 strength at the hamstrings.  In addition, 
the right ankle was limited in range of motion.  Deep tendon 
reflexes were normal and equal in the upper and lower 
extremities.  

The diagnosis was right L5-S1 disc herniation causing right 
lumbar radiculopathy.  The examiner opined that the 
disability would restrict the veteran to sedentary-type 
employment not involving lengthy standing or sitting, heavy 
lifting, pushing, pulling, repetitive movement, or carrying 
objects weighing more than 12 pounds.

January 2003 VA X-rays of the lumbar spine showed disc space 
narrowing that was most pronounced at L5-S1 with probable 
spasm in that area.

VA outpatient treatment reports submitted in August 2003 
reflect complaint of low back pain at various times.  

In December 2003, the RO assigned a separate 10 percent 
rating for right knee degenerative joint disease effective 
from March 31, 1999, under Diagnostic Code 5003.  

In April 2004, the veteran requested an increased rating for 
his right knee.  He submitted a January 2004 VA MRI report 
that reflects small knee effusion, chondromalacia patella, 
and possible meniscal tear and prepatellar bursitis.  An 
April 2004 VA outpatient treatment report noted complaint of 
increasing right knee pain.

In June 2004, the veteran underwent a VA orthopedic 
compensation examination.  The examiner reviewed the claims 
file and noted that December 2003 X-rays showed mild right 
knee degenerative arthritis and a January 2004 MRI showed 
effusion, chondromalacia, and meniscal degeneration.  

During the June 2004 examination, the veteran reported 
constant, severe right knee pain, right knee locking, and 
numbness.  He received an injection for pain in April 2004.  
He reported functionally impairing flare-ups lasting two, 
three, or 10 days, and that he missed work on four or five 
occasions in the recent 12 months due to severe right knee 
pain.  He walked with a cane no more than 20 percent of the 
time.  He had instability of the right patella, which caused 
locking.  He currently worked for US Customs and could not 
run or play basketball.

The VA examiner noted that the right knee flexed to 115 
degrees and extended to zero degrees.  All motion was 
painful.  Pain caused additional function impairment.  The 
examiner found right knee edema and infrapatellar effusion.  
Knee joint instability was not found; however, the patella 
was severely unstable.  Right quadriceps muscle weakness and 
atrophy was noted, as well as patellar grinding and severe 
crepitus.  The June 2004 diagnoses were residuals of right 
knee injury, status post surgical repair with degenerative 
joint disease; mild effusion, chondromalacia patella, and 
possible tear secondary to right knee injury; and, mild 
degenerative joint disease by X-ray evidence, secondary to 
right knee injury.

A September 2004 VA outpatient treatment report reflects that 
the veteran reported three episodes of right knee instability 
in the recent month.  Active range of motion was to 90 
degrees of flexion with greater passive range of motion.  The 
examiner noted that there was no crepitus and that there was 
full strength.  Other 2004 reports note physical therapy to 
increase active range of motion, intraarticular right knee 
injections for pain, use of a knee brace, and positive 
straight leg raising tests.  

Analysis 

Disability ratings are based upon the average impairment of 
earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2005).  
Diagnostic codes identify the various disabilities.  
38 C.F.R. Part 4.  In determining the current level of 
impairment, the disability must be considered in the context 
of the whole recorded history, including service medical 
records.  38 C.F.R. § 4.2.  The entire medical history is 
reviewed when making disability evaluations.  38 C.F.R. 
§ 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  
Where there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  38 C.F.R. § 4.7.  

Evaluation of a disability includes consideration of the 
veteran's ability to engage in ordinary activities, including 
employment, and the effect of symptoms on functional 
abilities.  38 C.F.R. § 4.10.

The Court held that 38 C.F.R. § 4.40 recognizes that 
functional loss may be due to pain or due to actual impeded 
flexion, as specified in the rating schedule under 38 C.F.R. 
§ 4.71a, and that functional loss caused by either factor 
should be compensated at the same rate.  In other words, 
functional loss due to pain is to be rated at the same level 
as functional loss due to impeded flexion.  Schafrath, supra.  
Significantly, the VA examiners have set forth the ranges of 
painful motion and pain free motion, and the Board has 
considered these carefully.  

For disabilities evaluated on the basis of limitation of 
motion, VA is required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45, pertaining to functional impairment.  The 
Court has instructed that in applying these regulations, VA 
should obtain examinations in which the examiner determined 
whether the disability was manifested by weakened movement, 
excess fatigability, or incoordination.  Such inquiry is not 
to be limited to muscles or nerves.  These determinations 
are, if feasible, be expressed in terms of the degree of 
additional range-of-motion loss due to any weakened movement, 
excess fatigability, or incoordination.  DeLuca v. Brown, 
8 Vet. App. 202 (1995).

The lumbar spine has been rated 40 percent disabling under 
Diagnostic Code 5293, Intervertebral Disc Syndrome, for the 
entire appeal period.  Effective September 23, 2002, VA 
revised the criteria for Diagnostic Code 5293.  Moreover, 
effective September 26, 2003, VA published additional rating 
criteria for various spine disabilities and renumbered 
Diagnostic Code 5293 to Diagnostic Code 5243.  

Where the law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to the veteran applies, absent congressional or Secretarial 
intent to the contrary.  In this regard, VA's General Counsel 
(GC) held that where a law or regulation changes during the 
pendency of a claim for an increased rating, the Board should 
first determine whether the revised version is more favorable 
to the veteran.  In so doing, it may be necessary to apply 
both the old and new versions of the regulation.  If the 
revised version of the regulation is more favorable, the 
retroactive reach of that regulation under 38 U.S.C.A. 
5110(g) (West 2002) can be no earlier than the effective date 
of that change.  VA must apply only the earlier version of 
the regulation for the period prior to the effective date of 
the change.  VAOPGCPREC 3-2000.  As such, the Board will 
consider the claim for a higher initial rating for the lumbar 
spine pursuant to the former criteria during the course of 
the entire appeal, and since the effective date of the 
revision, i.e., September 23, 2002, applying whichever 
version is more favorable to the veteran.  

Because the veteran's low back disability has been rated 40 
percent throughout the appeal period under Diagnostic Code 
5293, the Board need consider only whether there is any basis 
to assign a rating higher than 40 percent.  Under the rating 
criteria for intervertebral disc syndrome in effect prior to 
September 23, 2002, a 40 percent evaluation of intervertebral 
disc syndrome requires severe intervertebral disc syndrome, 
which is manifested by recurring attacks with intermittent 
relief.  A 60 percent evaluation is warranted for pronounced 
intervertebral disc syndrome with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc with little intermittent relief.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (effective prior to September 23, 2002).

The service-connected L5-S1 herniation is manifested by 
painfully restricted range of motion to no more than 62 
degrees in forward flexion (although only 30 degrees was 
shown in September 2003), to 16 degrees of backward extension 
(although zero degrees was shown in September 2003), to 25 to 
30 degrees in left and right bending, and to 15 to 35 degrees 
in rotation in both directions.  Also attributed to the 
service-connected lumbar spine disability are significant 
weakness and atrophy of the right lower extremity, 
paresthesia of the right lower extremity, paravertebral 
spasm, positive straight leg raising test, sciatic notch 
pain, and low back pain radiating to the right leg.  Little 
intermittent relief is shown.  The veteran has alleged that 
his lumbar spine disability has caused no more than one week 
of incapacitation in a recent 12-month period, although no 
physician has prescribed bed rest.  

Comparing those symptoms to the criteria of Diagnostic Code 
5293 (effective prior to September 23, 2002), the Board finds 
that the criteria for a 60 percent rating are more nearly 
approximated.  The veteran's intervertebral disc syndrome was 
pronounced and little intermittent relief was shown.  Sciatic 
neuropathy or compatible symptoms were shown throughout that 
period.  Such symptoms include an abundance of right leg 
pain, right sciatic notch tenderness, severe low back muscle 
spasm, sensory disturbances in S1 dermatomes, right extensor 
hallucis longus weakness (dorsiflexion of foot), and as 
mentioned in the January 1996 VA examination report, a 
positive straight leg raising test.  The Board will therefore 
grant a 60 percent rating for intervertebral disc syndrome 
under Diagnostic Code 5293 for that portion of the appeal 
period prior to September 26, 2002.  

Under Diagnostic Code 5293 (effective from September 23, 
2002), intervertebral disc syndrome (preoperatively or 
postoperatively) is evaluated either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining under 38 C.F.R. § 4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  

Where incapacitating episodes having a total duration of at 
least six weeks during the past 12 months are shown, a 60 
percent rating is warranted.  Incapacitating episodes having 
a total duration of at least four weeks but less than six 
weeks during the past 12 months warrant a 40 percent rating.  
Incapacitating episodes having a total duration of at least 
two weeks but less than four weeks during the past 12 months 
warrant a 20 percent rating.  Incapacitating episodes having 
a total duration of at least one week but less than two weeks 
during the past 12 months warrant a 10 percent rating.

Note (1): For purposes of evaluation under the 
revised criteria of Diagnostic Code 5293, an 
incapacitating episode is a period of acute signs 
and symptoms due to intervertebral disc syndrome 
that requires bed rest prescribed by a physician 
and treatment by a physician.  "Chronic orthopedic 
and neurologic manifestations" means orthopedic and 
neurologic signs and symptoms resulting from 
intervertebral disc syndrome that are present 
constantly, or nearly so.

Note (2): When evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities 
using evaluation criteria for the most appropriate 
orthopedic diagnostic code or codes.  Evaluate 
neurologic disabilities separately using evaluation 
criteria for the most appropriate neurologic 
diagnostic code or codes.

Note (3): If intervertebral disc syndrome is 
present in more than one spinal segment, provided 
that the effects in each spinal segment are clearly 
distinct, evaluate each segment on the basis of 
chronic orthopedic and neurologic manifestations or 
incapacitating episodes, whichever method results 
in a higher evaluation for that segment.

38 C.F.R. § 4.71a, Diagnostic Code 5293 (effective September 
23, 2002).  

The maximum rating allowed for incapacitating episodes is 60 
percent, which is no greater than the 60 percent assigned 
under the former criteria.  Therefore, the Board need not 
address a rating based on incapacitating episodes.  The Board 
must next consider the criteria set forth at 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293, Note 2 (effective September 
23, 2002).   

Diagnostic Code 5293, Note 2 (effective September 23, 2002) 
involves selecting appropriate diagnostic codes for both 
neurologic and non-neurologic symptoms.  Evaluating 
limitation of motion of the lumbar spine, the Board notes 
that Diagnostic Code 5292 offers ratings from 10 to 40 
percent for limitation of motion of the lumbar spine.  
Moderate limitation of motion of the lumbar spine warrants a 
20 percent evaluation.  A 40 percent evaluation requires 
severe limitation of motion.  38 C.F.R. § 4.71a, Diagnostic 
Code 5292 (effective prior to September 26, 2003).  
Limitation of motion of the lumbar spine has been shown to be 
severe in both flexion and extension and therefore more 
nearly approximates the criteria for a 40 percent rating 
under Diagnostic Code 5292.  

Turning to a separate rating for the neurologic disabilities 
associated with the lumbar spine (see Note 2 above), under 
38 C.F.R. § 4.123, sciatic nerve involvement warrants a 
rating no higher than that for moderately severe incomplete 
paralysis.  In turn, 38 C.F.R. § 4.124a, Diagnostic Code 8520 
offers a 40 percent rating for moderately severe incomplete 
paralysis of the sciatic nerve.  The 40 percent criteria 
appear to be approximated in this case.  There is weakness in 
right ankle dorsiflexion, sciatic notch pain, weakness in the 
right thigh, muscle spasm, and sensory disturbance in the 
right S1 dermatomes.  Thus, from September 22, 2003, the 
lumbar spine must be rated 40 percent for limitation of 
motion and 40 percent for sciatic-related neurologic 
disability.  This method clearly results in rating higher 
than the 60 percent authorized under the earlier version of 
Diagnostic Code 5293.  Therefore, during the portion of the 
appeal period beginning on September 26, 2003, a 40 percent 
rating is granted under Diagnostic Code 5292 and a separate 
40 percent rating is granted under Diagnostic Code 8520.  

Turning to an even later portion of the appeal period, that 
is, from September 26, 2003, the Board notes that new rating 
criteria were added to the rating schedule and the diagnostic 
code numbers changed.  Beginning on September 26, 2003, spine 
disabilities are rated under the General Rating Formula for 
Diseases and Injuries of the Spine set forth as follows: 

 5235 Vertebral fracture or dislocation
 5236 Sacroiliac injury and weakness
 5237 Lumbosacral or cervical strain
 5238 Spinal stenosis
 5239 Spondylolisthesis or segmental instability
 5240 Ankylosing spondylitis
 5241 Spinal fusion
 5242 Degenerative arthritis of the spine (see also 
Diagnostic Code 5003)
 5243 Intervertebral disc syndrome

Under this revision, the criteria for a rating based on 
duration of incapacitating episodes over the past 12 months 
remains the same.  Also unchanged is the procedure for 
combining, under 38 C.F.R. § 4.25, separate evaluations of 
the chronic orthopedic and neurologic manifestations.  
Finally, the following new rating criteria were added:

(For diagnostic codes 5235 to 5243, unless 5243 is 
evaluated under the Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes): 

With or without symptoms such as pain (whether or 
not it radiates), stiffness, or aching in the area of 
the spine affected by residuals of injury or disease 

Unfavorable ankylosis of the entire 
spine.......................................100

Unfavorable ankylosis of the entire thoracolumbar 
spine....................................................
......50

Unfavorable ankylosis of the entire cervical spine; 
or, forward flexion of the thoracolumbar spine 30 
degrees or less; or, favorable ankylosis of the 
entire thoracolumbar spine..................... 40

Forward flexion of the cervical spine 15 degrees or 
less; or, favorable ankylosis of the entire cervical 
spine................................................30

Forward flexion of the thoracolumbar spine greater 
than 30 degrees but not greater than 60 degrees; or, 
forward flexion of the cervical spine greater than 15 
degrees but not greater than 30 degrees; or, the 
combined range of motion of the thoracolumbar spine 
not greater than 120 degrees; or, the combined range 
of motion of the cervical spine not greater than 170 
degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or  
abnormal kyphosis..................20

Forward flexion of the thoracolumbar spine greater 
than 60 degrees but not greater than 85 degrees; or 
forward flexion of the cervical spine greater than 30 
degrees but not greater than 40 degrees; or, combined 
range of motion of the thoracolumbar spine greater 
than 120 degrees but not greater than 235 degrees; 
or, combined range of motion of the cervical spine 
greater than 170 degrees but not greater than 335 
degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal 
spinal contour; or, vertebral body fracture with loss 
of 50 percent or more of the 
height.......................................................10

Note (1): Evaluate any associated objective 
neurologic abnormalities, including, but not limited 
to, bowel or bladder impairment, separately, under an 
appropriate diagnostic code.

Note (2): (See also Plate V.) For VA compensation 
purposes, normal forward flexion of the cervical 
spine is zero to 45 degrees, extension is zero to 45 
degrees, left and right lateral flexion are zero to 
45 degrees, and left and right lateral rotation are 
zero to 80 degrees.  Normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension 
is zero to 30 degrees, left and right lateral flexion 
are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The combined range 
of motion refers to the sum of the range of forward 
flexion, extension, left and right lateral flexion, 
and left and right rotation.  The normal combined 
range of motion of the cervical spine is 340 degrees 
and of the thoracolumbar spine is 240 degrees.  The 
normal ranges of motion for each component of spinal 
motion provided in this note are the maximum that can 
be used for calculation of the combined range of 
motion.

Note (3): In exceptional cases, an examiner may 
state that because of age, body habitus, neurologic 
disease, or other factors not the result of disease 
or injury of the spine, the range of motion of the 
spine in a particular individual should be considered 
normal for that individual, even though it does not 
conform to the normal range of motion stated in Note 
(2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range 
of motion is normal for that individual will be 
accepted.

Note (4): Round each range of motion measurement to 
the nearest five degrees.

Note (5): For VA compensation purposes, unfavorable 
ankylosis is a condition in which the entire cervical 
spine, the entire thoracolumbar spine, or the entire 
spine is fixed in flexion or extension, and the 
ankylosis results in one or more of the following: 
difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the 
costal margin on the abdomen; dyspnea or dysphagia; 
atlantoaxial or cervical subluxation or dislocation; 
or neurologic symptoms due to nerve root stretching.  
Fixation of a spinal segment in neutral position 
(zero degrees) always represents favorable ankylosis.

Note (6): Separately evaluate disability of the 
thoracolumbar and cervical spine segments, except 
when there is unfavorable ankylosis of both segments, 
which will be rated as a single disability.

The above rating criteria for limitation of motion of the 
thoracolumbar spine, while appearing to be new, are not 
significantly different that that shown in the prior 
Diagnostic Code 5292.  Thus, for purposes of this case, the 
revisions that became effective on September 26, 2003 are not 
significant, except for the change in diagnostic code 
numbers.  

The revised rating criteria (from September 23, 2002) are 
unclear as to whether VA must also consider the DeLuca 
factors of additional disability due to such symptoms as 
painful motion, weakness; however, the Board notes that the 
schedular rating criteria do not subsume 38 C.F.R. § 4.40, 
wherein painful motion evinces a seriously disabled joint.  
Therefore, the Board will continue to apply the DeLuca 
factors and will assign a rating based on pain-free motion of 
the lumbar spine.  Schafrath, supra. 

Concerning DeLuca, however, when the maximum schedular rating 
is in effect for loss of motion of a joint, and the 
disability does not meet the criteria for a higher evaluation 
under any other applicable diagnostic code (after all other 
potential codes have been considered), further consideration 
of functional loss may not be required.  Johnston v. Brown, 
10 Vet. App. 80 (1997).  In this case, the maximum schedular 
rating has been assigned for limitation of motion of the 
lumbar spine and no other applicable criteria offer a higher 
rating (for limitation of motion).  Therefore, there is no 
need for further DeLuca inquiry concerning the spine.  
Rather, DeLuca will be discussed below, as it also pertains 
to the right knee.

Turning to the right knee, it has been rated 30 percent under 
Diagnostic Code 5257 for the entire appeal period, and a 
separate 10 percent rating under Diagnostic Code 5003 has 
been assigned effective March 31, 1999.  The Board will 
determine whether there is a basis to assign a rating greater 
than these for any portion of the appeal period.   

Regarding Diagnostic Code 5257, this code pertains to 
subluxation or lateral instability of a knee.  A 30 percent 
evaluation is the maximum rating available under this code 
and is warranted for recurrent subluxation or lateral 
instability of the knee when there is severe impairment.  
38 C.F.R. § 4.71a, Diagnostic Code 5257 (2005).  Because the 
maximum rating has already been assigned for the entire 
appeal period, the Board need not further address the 
severity of any subluxation or lateral instability of the 
right knee; however, other diagnostic codes are potentially 
available and must be considered.  

Where a claimant has arthritis and instability of a knee, 
separate ratings are authorized under 38 C.F.R. § 4.71a.  
VAOPGCPREC 23-97.  For a knee disability rated under 
Diagnostic Code 5257 to warrant a separate rating for 
arthritis based on X-ray findings and limitation of motion, 
limitation of motion under Diagnostic Code 5260 or 5261 need 
not be compensable but must at least meet the criteria for a 
zero-percent rating.  A separate rating for arthritis could 
also be based on X-ray findings and painful motion under 
38 C.F.R. § 4.59.  VAOPGCPREC 9-98.

Next for review is the 10 percent rating assigned effective 
March 31, 1999, for right knee degenerative joint disease 
under Diagnostic Code 5003.  According to the rating 
schedule, arthritis due to trauma, substantiated by X-ray 
findings, is rated as degenerative arthritis.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5010 (2005).  

In turn, degenerative arthritis (hypertrophic or 
osteoarthritis), when established by X-ray findings, will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved (Diagnostic Code 5200 etc.).  When, however, the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under Diagnostic Code 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic 
Code 5003 (2005). 

In the absence of limitation of motion, a 10 percent 
evaluation will be assigned where there is X-ray evidence of 
involvement of two or more major joints or two or more minor 
joint groups.  A 20 percent evaluation will be assigned where 
there is X-ray evidence of involvement of two or more major 
joints and two or more minor joint groups and there is 
occasional incapacitating exacerbation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003 (2005). 

Thus, where arthritis is confirmed by X-rays, the rating 
schedule offers two methods of rating the joint.  These are: 
(1) on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved (Diagnostic Code 5260, 5261); or, (2) where the 
limitation of motion of the joint is noncompensable under 
these codes, a rating of 10 percent is for application under 
Diagnostic Code 5003.

Degenerative arthritis has been confirmed by X-rays.  See 
April 2004 VA examination report.  No constitutional symptom 
of arthritis was shown.  Concerning the date on onset of 
arthritis, a March 1997 Army medical board report mentions 
right knee degenerative changes on physical examination; 
however, an October 1997 Army medical board report mentions 
that multiple X-rays had not shown degenerative joint disease 
in the right knee.  That comment appears to be based on 
earlier military X-rays dated prior to the appeal period, 
however, as the SMRs do not contain a right knee X-ray dated 
within the appeal period.  The Board also notes that an April 
1991 SMR mentions patellofemoral degenerative arthritis.  
Thus, resolving any remaining doubt in favor of the veteran, 
the Board finds that right knee degenerative arthritis was 
present prior to March 31, 1999, the assigned effective date 
for a separate rating for arthritis.  A separate rating for 
arthritis must therefore be considered for the entire appeal 
period.  

Limitation of flexion of the leg at the knee (normal being to 
approximately 140 degrees) will be rated as follows: Flexion 
limited to 15 degrees is 30 percent.  Flexion limited to 
30 degrees is 20 percent.  Flexion limited to 45 degrees is 
10 percent.  Flexion greater than 45 degrees is not 
compensable.  38 C.F.R. §§ 4.71 Plate II, 4.71a, Diagnostic 
Code 5260 (2005).   

Limitation of extension of the leg at the knee (normal 
extension being to approximately 0 degrees) will be rated as 
follows: Extension limited to 45 degrees is 50 percent.  
Extension limited to 30 degrees is 40 percent.  Extension 
limited to 20 degrees is 30 percent.  Extension limited to 
15 degrees is 20 percent.  Extension limited to 10 degrees is 
10 percent.  Extension limited to 5 degrees is 0 percent.  
38 C.F.R. §§ 4.71 Plate II, 4.71a, Diagnostic Code 5261 
(2005).    

Throughout the appeal period, the range of motion of the 
right knee in flexion has varied from 90 degrees to 150 
degrees.  In June 2004, the veteran reported that all motion 
was painful, and the Board notes that in Schafrath, the Court 
required that this be considered.  Thus, the Board will use 
120 degrees of flexion as a reasonable approximation of 
limitation of flexion throughout the appeal period.  
Comparing 120 degrees of flexion to Diagnostic Code 5260, the 
Board finds that limitation of flexion would not more nearly 
approximate the criteria for a 10 percent rating.

Throughout the appeal period, the range of motion of the 
right knee in extension has varied from zero degrees (meaning 
no limitation of extension) to as much as 30 degrees.  
Considering the tenets of DeLuca (where additional functional 
impairment due to painful motion during flare-ups and chronic 
weakness, as shown by significant atrophy of the right thigh 
muscles, must be considered), the Board will use 15 degrees 
as a reasonable approximation of limitation of extension 
throughout the appeal period.  Comparing 15 degrees of 
limitation of extension to Diagnostic Code 5261, the Board 
finds that limitation of extension more nearly approximates 
the criteria for a 20 percent rating.

Cartilage, semilunar, dislocated, with frequent episodes of 
locking, pain and effusion into the knee joint warrants a 
20 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5258 
(2005).  Dislocated semilunar cartilage is not shown, thus a 
rating under Diagnostic Code 5258 is not for application.

Symptoms due to the removal of the semilunar cartilage of 
either knee warrant a 10 percent evaluation.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5259 (2005).  Because a 30 percent 
rating has been assigned under Diagnostic Code 5257, the 
chief symptom, instability, has already been rated and may 
not be considered again.  Esteban v. Brown, 6 Vet. App. 259, 
261 (1994) (permitting separate evaluations for separate 
problems arising from the same injury if they do not 
constitute the same disability or same manifestation under 38 
C.F.R. § 4.14).  

Although chondromalacia patella, grade II, crepitus, positive 
patellar grinding test, and pain on both sides of the right 
knee are also shown and have not been addressed, these appear 
to be included within Diagnostic Code 5257, which has already 
been assigned the maximum available rating.  

Surgical scars of the right knee are all shown to be well 
healed and nontender.  Thus, there is no basis for a separate 
rating for these scars.  

Because of right knee limitation of extension, the Board must 
grant the appeal for a rating greater than 10 percent for 
right knee arthritis.  A separate 20 percent rating for right 
knee limitation of extension is granted for the entire appeal 
period under Diagnostic Code 5261.

The provisions of 38 C.F.R. § 3.321(b) (2005) provide that 
where the disability picture is so exceptional or unusual 
that the normal provisions of the rating schedule would not 
adequately compensate the veteran for his service-connected 
disability, an extra-schedular evaluation will be assigned.  

Where the veteran has alleged or asserted that the schedular 
rating is inadequate or where the evidence shows exceptional 
or unusual circumstances, the Board must specifically 
adjudicate the issue of whether an extraschedular rating is 
appropriate, and if there is enough such evidence, the Board 
must direct that the matter be referred to the VA Central 
Office for consideration.  If the matter is not referred, the 
Board must provide adequate reasons and bases for its 
decision to not so refer it.  Colayong v. West 12 Vet. 
App. 524, 536 (1999); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  

In this case, the disability has not been shown, or alleged, 
to cause such difficulties as marked interference with 
employment or to warrant frequent periods of hospitalization 
or to otherwise render impractical the application of the 
regular schedular standards.  In the absence of evidence of 
such factors, the Board is not required to remand this matter 
to the RO for the procedural actions outlined in 38 C.F.R. § 
3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 157, 158-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash, 
8 Vet. App. at 227.  See also VAOPGCPREC. 6-96. 

ORDER

An initial disability rating of 60 percent for lumbosacral 
intervertebral disc disease is granted for that portion of 
the appeal period prior to September 23, 2002, subject to the 
laws and regulations governing the payment of monetary 
benefits.

An initial disability rating of 40 percent for lumbar spine 
limitation of motion is granted for that portion of the 
appeal period beginning on September 23, 2002, subject to the 
laws and regulations governing the payment of monetary 
benefits.

An initial separate disability rating of 40 percent for right 
lower extremity radiculopathy is granted for that portion of 
the appeal period beginning on September 23, 2002, subject to 
the laws and regulations governing the payment of monetary 
benefits.

An initial disability rating greater than 30 percent for 
status post meniscal repair is denied.

An initial disability rating of 20 percent for right knee 
degenerative arthritis is granted for the entire appeal 
period, subject to the laws and regulations governing the 
payment of monetary benefits.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


